DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 10/12/2021 has been entered.  Claims 2-3, 5-9, 22-24 and 26-27 remain pending in the present application. 
Allowable Subject Matter
Claims 2-3, 5-9, 22-24 and 26-27 are allowable over the prior art of record in the Examiner’s position.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed 10/12/2021, with respect to the rejection of claim 22 in the Final Office Action dated 8/10/2021 have been fully considered and are persuasive.  The previous rejection of claim 22 has been withdrawn. Specifically, Applicant’s argument in regards to centrally extending false end of ornament C in Bullis US 606442 blocking the opening between the legs is what the Examiner considers to be persuasive.  Bullis does disclose that this particular feature is advantageous to obscure or block view of the opening (Lines 60-64).  Therefore, it is the Examiner’s position that any proposed modification to eliminate the central portion blocking the opening would have not been obvious. Since no other prior art reference of record anticipates or makes obvious Applicant’s claims, it is the Examiner’s position that the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632